DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 4/28/2022, with respect to independent claims, as amended, have been fully considered and are persuasive. 

Examiner’s Amendment
The following Examiner’s amendment was discussed with Att. David Huang (reg#39,229) on 6/7/2022 and agreed to, for correcting informalities and to avoid antecedent basis rejection:

Claim 1. (Currently amended) A method of data management of a storage device, comprising: 
in response to receiving a request to write data to a storage device, acquiring metadata of a redundant array of independent disks (RAID) extent that is associated with the request to write data, the RAID extent being built based on a plurality of disk slices comprised in a plurality of disks of the storage device; 
determining, based on the metadata, a disk slice of a data write-enabled RAID extent to write the data; and 
copying an identification and a degradation number into a metadata page associated with a mapper for data recovery of the storage device, the identification and degradation number being comprised in the metadata and associated with the data write-enabled RAID extent, the mapper being used to map a physical space and a virtual logical space of the storage device, and the degradation number indicating ta number of times that the disk slice comprised in the RAID extent changes from being normal to being degraded.

Claim 13. (Currently amended) The method according to claim 1, further comprising: 
in response to receiving a request to read data from the storage device, acquiring metadata of the RAID extent associated with the request to read the data; 
determining disk slices of a data read-enabled RAID extent, based on at least one of the following comprised in the metadata of the RAID extent associated with the request to read the data: 
a disk slice status bitmap indicating whether physical states of respective disk slices of the RAID extent are normal, 
a disk slice rebuild bitmap indicating whether the respective disk slices of the RAID extent are being rebuilt, and 
a new disk slice bitmap indicating whether the respective disk slices of the RAID extent are new disk slices; and 
selecting a disk slice to be read from the disk slices of the data read-enabled RAID extent, to read data.

Claim 28. (Currently amended) The device according to claim 16, wherein the acts further comprise: 
in response to receiving a request to read data from the storage device, obtaining metadata of the RAID extent associated with the request to read the data; 
determining slices of a data read-enabled RAID extent, based on at least one of the following comprised in the metadata of the RAID extent associated with the request to read the data: 
a slice status bitmap indicating whether physical states of respective slices of the RAID extent are normal, 
a slice rebuild bitmap indicating whether the respective slices of the RAID extent are being rebuilt, and 
a new slice bitmap indicating whether the respective slices of the RAID extent are new slices; and 
selecting a slice to be read from the disk slices of the data read- enabled RAID extent, to read data.

Claim 31. (Currently amended) A computer program product having a non-transitory computer readable medium which stores a set of instructions to perform
data management of a storage device; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of: 
in response to receiving a request to write data to a storage device, acquiring metadata of a redundant array of independent disks (RAID) extent that is associated with the request to write data, the RAID extent being built based on a plurality of disk slices comprised in a plurality of disks of the storage device; 
determining, based on the metadata, a disk slice of a data write- enabled RAID extent to write the data; and 
copying an identification and a degradation number into a metadata page associated with a mapper for data recovery of the storage device, the identification and degradation number being comprised in the metadata and associated with the data write-enabled RAID extent, the mapper being used to map a physical space and a virtual logical space of the storage device, and the degradation number indicating a number of times that the disk slice comprised in the RAID extent changes from being normal to being degraded.

Allowable Subject Matter
Claims 1-31 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A method of data management of a storage device, comprising: in response to receiving a request to write data to a storage device, acquiring metadata of a redundant array of independent disks (RAID) extent that is associated with the request to write data, the RAID extent being built based on a plurality of disk slices comprised in a plurality of disks of the storage device; determining, based on the metadata, a disk slice of data write- enabled RAID extent to write the data; and copying an identification and a degradation number into a metadata page associated with a mapper for data recovery of the storage device, the identification and degradation number being comprised in the metadata and associated with the data write-enabled RAID extent, the mapper being used to map a physical space and a virtual logical space of the storage device, and [] ";
Since, no prior art was found to teach:  the degradation number indicating a number of times that the disk slice comprised in the RAID extent changes from being normal to being degraded” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 16 and 31, the claims recite essentially similar limitations as in claim 1;
For dependent claims 2-15 and 17-30, the claims are allowed due to their dependency on allowable independent claims 1 and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Li et al. (US 2019/0163409 A1) teaches degradation of stripes (as slices) in RAID but not the other limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114